Case 1:19-cv-23084-KMW Document 124 Entered on FLSD Docket 05/19/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                        CASE NO. 1:19-CV-23084-WILLIAMS/TORRES
                                       _____________

  OMAR SANTOS and AMANDA                   )
  CLEMENTS on behalf of themselves and all )
  others similarly situated,               )
                                           )
                   Plaintiffs,             )            CASE NO. 1:19-cv-23084-KMW
                                           )
          v.
                                           )
  HEALTHCARE REVENUE RECOVERY )
  GROUP, LLC d/b/a ARS ACCOUNT             )
  RESOLUTION SERVICES, and                 )
  EXPERIAN INFORMATION                     )
  SOLUTIONS, INC.,                         )
                                           )
                   Defendants.             )
                                           )
                                           )
                                           )

               DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
                NOTICE OF STRIKING DOCUMENT ENTRY NUMBER 122

          Pursuant to the Clerk’s Notice to Filer (ECF No. 123), please take notice that Defendant

   Experian Information Solutions, Inc. hereby strikes document number 122.
Case 1:19-cv-23084-KMW Document 124 Entered on FLSD Docket 05/19/2021 Page 2 of 3




    Dated: May 19, 2021                     Respectfully submitted,



                                            /s/ A.M. Cristina Pérez Soto
                                            A.M. Cristina Pérez Soto
                                            Fla. Bar No. 096692
                                            Christina Mastrucci Lehn
                                            Fla. Bar No. 113013
                                            JONES DAY
                                            600 Brickell Avenue, Suite 3300
                                            Miami, Florida 33131
                                            Telephone: (305) 714-9700
                                            Facsimile: (305) 714-9799
                                            E-mail: cperezsoto@jonesday.com
                                            Email: cmlehn@jonesday.com

                                            William R. Taylor (pro hac vice)
                                            JONES DAY
                                            717 Texas, Suite 3300
                                            Houston, TX 77002
                                            Telephone: (832) 239-3939
                                            Facsimile: (832) 239-3600
                                            Email: wrtaylor@jonesday.com

                                            John A. Vogt (pro hac vice)
                                            JONES DAY
                                            3161 Michelson Drive, Suite 800
                                            Irvine, CA 92612-4408
                                            (949) 851-3939
                                            javogt@jonesday.com

                                            Attorneys for Defendant
                                            Experian Information Solutions, Inc.




                                        2
Case 1:19-cv-23084-KMW Document 124 Entered on FLSD Docket 05/19/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 19, 2021, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to all

   counsel or parties of record.




                                                       /s/ A.M. Cristina Pérez Soto
                                                       A.M. Cristina Pérez Soto




                                                   3
